25 N.Y.2d 812 (1969)
In the Matter of Ulysses A. Bullock et al., Respondents,
v.
William J. Van Wart et al., Constituting the Board of Elections of Westchester County, Respondents, and Jack A. Bornstein, Appellant.
Court of Appeals of the State of New York.
Argued June 11, 1969.
Decided June 12, 1969.
Jack A. Bornstein, appellant in person.
Robert F. Bowling for petitioners-respondents.
Gordon Miller, County Attorney (Irving Libenson of counsel), for William J. Van Wart and others, constituting the Board of Elections of Westchester County, respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN and BREITEL. Dissent: Judge JASEN.
Order affirmed, without costs; no opinion.
Judge JASEN dissents and votes to reverse and to validate the designating petition of appellant upon the ground that the petition correctly states the office he is seeking.